Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 19-cv-02735 -LTB

AMERICAN FAMILY MUTUAL INSURANCE COMPANY,

       Plaintiff,
v.

PEDIATRIC NURSING CERTIFICATION BOARD, GILLILAND ASSOCIATES, INC.

d/b/a MELNIC CONSULTING GROUP, LINDY LEE MOAKE and JILL GILLILAND,


      PLAINTIFF AMERICAN FAMILY MUTUAL INSURANCE COMPANY’S
  RESPONSE TO DEFENDANT PEDIATRIC NURSING CERTIFICATION BOARD’S
                             MOTION TO DISMISS
______________________________________________________________________________

       AMERICAN FAMILY MUTUAL INSURANCE COMPANY, by its attorneys, Ruebel &

Quillen, LLC, submits the following Response to Defendant Pediatric Nursing Certification

Board’s Motion to Dismiss. Plaintiff states:

                                    I.      INTRODUCTION

       This declaratory judgment action requests the Court to interpret an insurance contract

entered in the state of Colorado between a Colorado corporation, Defendant Gilliland Associates,

Inc. d/b/a Melnic Consulting Group (“Melnic”), and Plaintiff American Family Insurance Company

(“American Family”). Colorado law is to be applied when interpreting the policy.

       Defendant Pediatric Nursing Certification Board (“PNCB”) has an interest in this

declaratory judgment action as a possible third-party beneficiary to the insurance policy. If it were

to prevail in its claims against Melnic, it could seek to satisfy any monetary judgment by garnishing

the insurance policy. Thus, a determination of whether there is coverage is sought by American

Family.
                                                                                                   1
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 2 of 14




       Although PNCB is a Maryland corporation, it provides and administers its Certified

Pediatric Nurse Practitioner Acute Care Exam (“CPNP-AC Exam”) to individuals in Colorado, in

addition to most other states. [Paragraph 4, Underlying action Amended Complaint, Exhibit A].

This is alleged to be a secure, proctored, computer-based examination delivered at test centers in

Colorado and nationwide.      Nursing candidates in Colorado can access PNCB’s Candidate

Handbook and information on what to expect on the day of the administration of the CPNP-AC

Exam. [Id., Paragraph 29]. Thus, PNCB has purposefully directed its products at the residents of

the state of Colorado with the expectation that those exams would be paid for and taken by Colorado

nursing candidates.

       The underlying action arises from PNCB’s claim of copyright infringement related to its

CPNP-AC Exam which it temporarily discontinued in Colorado due to this claim, Pediatric Nursing

Certification Board v. Gilliland Associates, Inc. d/b/a Melnic Consulting Group, Lindy Lee Moake,

and Jill Louise Gilliland, 2019 CV01642 in the U.S. District Court for the Northern District of

Texas.{Attached as Exhibit A].

       This Court has federal question jurisdiction over this action pursuant to the federal

Declaratory Judgment Act, 28 U.S.C. §§2201. The parties to this action are domiciled in various

states. This action seeks a determination of coverage under the terms of an insurance policy entered

in Colorado insuring a Colorado corporation and subject to Colorado law. This Court has proper

jurisdiction over this action and all defendants. Defendant PNCB has not disclaimed any interest

in the benefits of the insurance policy. Further, although domiciled in Maryland, has purposefully

availed itself of the laws of Colorado by directing its CPNP-AC Exam at residents of Colorado and

administering its CPNP-AC Exam to residents of Colorado within Colorado. This Court may

exercise personal jurisdiction over PNCB and its Motion to Dismiss should be denied.



                                                                                                  2
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 3 of 14




                              II.          FACTUAL BACKGROUND

1.      PNCB admits that it develops and administers the CPNP-AC Exam in forty-six states,
including Colorado. See, Declaration of Kathleen Hurley, ¶3, APP.002 to Defendant PNCB’s
Motion to Dismiss.

2.      The CPNP-AC Exam is a secure, proctored, computer-based examination delivered at test
centers in Colorado and nationwide. See, ¶19 of PNCB’s Amended Complaint in 2019CV01642
in the U.S. District Court for the Northern District of Texas (“PNCB Complaint from Underlying
Action”), APP.006 to Defendant PNCB’s Motion to Dismiss.

3.      PNCB actively administers its exams in Colorado by ensuring that test centers in Colorado
are staffed by no less than two professional test center administrators trained in the CPNP-AC
security rules, regularly monitoring the conduct of candidates inside the exam room, conducting
video and audio surveillance of the check-in area and exam room, and confirming every candidate’s
CPNP-AC registration through PNCB’s registration system. See, ¶35(a)-(i) of PNCB Complaint
from Underlying Action, APP.019 to Defendant PNCB’s Motion to Dismiss.

4.    Upon learning of a potential breach of copyright and trade secret protection, PNCB
“promptly withdrew the Exam from all testing centers”, including from Colorado testing centers.

5.      The State of Colorado requires a passing score on PNCB’s CPNP-AC Exam as a condition
of licensure to practice as an Acute Care Pediatric Nurse Practitioner. See, ¶4 of PNCB’s Complaint
from Underlying Action, APP.006 to Defendant PNCB’s Motion to Dismiss.

                                    III.     LEGAL STANDARD

       When a district court rules on a F.R.C.P. 12(b)(2) motion to dismiss for lack of personal

jurisdiction based on affidavits and other written materials, as in this case, the plaintiff need only

make a prima facie showing of personal jurisdiction to defeat the motion. OMI Holdings, Inc. v.

Royal Ins. Co. of Canada, 149 F.3d 1086, 1091 (10th Cir. 1998). In deciding a motion to dismiss,

the allegations in the complaint must be taken as true to the extent that they are uncontroverted by

the defendant's affidavits and factual disputes must be resolved in the plaintiff’s favor. Federal

Deposit Ins. Corp. v. Oaklawn Apartments, 959 F.2d 170, 174 (10th Cir. 1992); Kennedy v.

Freeman, 919 F.2d 126, 128 (10th Cir. 1990).

       To obtain personal jurisdiction over a nonresident defendant in a diversity action, a plaintiff

must show that jurisdiction is legitimate under the laws of the forum state and that the exercise of

                                                                                                    3
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 4 of 14




jurisdiction does not offend the due process clause of the Fourteenth Amendment. Burger King v.

Rudzewicz, 471 U.S. 462 (1985).       The Declaratory Judgment Act at 28 U.S.C. §§2201 does not

provide for nationwide service of process and therefore F.R.C.P. 4(k)(1)(A) requires this Court to

apply the law of the state in which it sits. Colorado's long-arm statute at C.R.S. §13-1-124 confers

the maximum jurisdiction permissible consistent with the Due Process Clause. Dudnikov v. Chalk

& Vermilion Fine Arts, 514 F.3d 1063, 1070 (10th Cir. 2008). Thus, the first, statutory, inquiry

effectively collapses into the second, constitutional, analysis. Id.

        Fourteenth Amendment due process requires that the defendant have minimum contacts

with the forum state "such that the maintenance of the suit does not offend 'traditional notions of

fair play and substantial justice.'" International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

A nonresident defendant must by word or conduct purposefully avail itself of the laws of the forum

state to an extent which implies that the defendant "should reasonably anticipate being haled into

court there." World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1990). “The forum

State does not exceed its powers under the Due Process Clause if it asserts personal jurisdiction

over a corporation that delivers its products into the stream of commerce with the expectation that

they will be purchased by consumers in the forum State.” Id.; see also, Fischer v. BMW of N. Am.,

LLC, 376 F. Supp. 3d 1178 (D. Colo. 2019). A single transaction of business in a state may be

sufficient to satisfy the minimum contacts requirement. Van Schaack & Co. v. District Court, 538

P.2d 425 (Colo. 1975).

        In examining whether to exercise personal jurisdiction, courts are to inquire whether

exercising jurisdiction would offend traditional notions of fair play and substantial justice. Courts

should look at such factors as (1) the burden on the defendant; (2) the forum state's interest in

resolving the dispute; (3) the plaintiff's interest in receiving convenient and effective relief; (4) the



                                                                                                       4
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 5 of 14




interstate judicial system's interest in obtaining the most efficient resolution of controversies; and

(5) the shared interest of the several states in furthering fundamental substantive social policies.

Watson v. Dillon Co., Inc., 615 F. Supp. 2d 1221 (D. Colo. 2009).

                                       IV.     ARGUMENT

       Plaintiff American Family must make a prima facie showing that jurisdiction is legitimate

under the laws of Colorado and that the exercise of jurisdiction does not offend the due process

clause of the Fourteenth Amendment. Burger King, 471 U.S. 462 (1985). A due process inquiry is

all that is necessary because the Colorado long-arm statute extends jurisdiction to the maximum

extent allowed by the Due Process Clause. Rome v. Reyes, 2017 COA 84; C.R.S. §13-1-124.

Plaintiff must show that defendant PNSB purposefully established "minimum contacts" in

Colorado. International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).           An “out-of-state

defendant’s contacts with the forum state may give rise to either general (all-purpose) jurisdiction

or specific (case-linked) jurisdiction.” Old Republic Ins. Co. v. Cont’l Motors, Inc., 877 F.3d 895,

903 (10th Cir. 2017).

       This declaratory judgment action is seeking a determination of whether Plaintiff American

Family is obligated to provide a defense or indemnification under the American Family policy

issued to Melnic stemming from the claims that PNCB has brought regarding the alleged data

breach related to the CNCP-AC Exam in the Underlying Action. Further, American Family seeks

a determination of its duties and obligations to PNCB. Although the insurance policy is a contract

between American Family and Melnic, this action seeks an interpretation of the policy language

with respect to its coverage of the claims brought by PNCB regarding its CNCP-AC Exam. An

injured party may be a third-party beneficiary of the insurance policy whose interest is to be

protected in insurance cases. Bohrer v. Church Mut. Ins. Co., 965 P.2d 1258, at 1266 (Colo. 1998).



                                                                                                    5
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 6 of 14




The jurisdictional analysis for Defendant PNCB focuses on PNCB’s contacts with the State of

Colorado relevant to its CNCP-AC Exam. Colorado’s Long-Arm Statute conveys personal

jurisdiction over PNCB for this matter under C.R.S. §13-1-124(1)(a), (b) and (d).

A.     This Court has general jurisdiction over PNCB due to its continuous and
       systematic contact with the residents of Colorado in providing and administering its
       CNCP-AC Exams to Colorado nursing candidates.

       General jurisdiction over a non-resident defendant is found even when the cause of action

does not arise out of the forum related activity, where there are substantial continuous contacts with

the forum state. Doe v. National Medical Services, 974 F.2d 143 (10th Cir. 1992).             General

jurisdiction is appropriate when a nonresident defendant has "continuous and systematic" general

business contacts with the forum state such that the defendant could reasonably anticipate being

haled into court in that forum. Helicopteros Nacionales De Colombia v. Hall, 466 U.S. 408 (1984);

Keefe v. Kirschenbaum, P.C., 40 P.3d 1267, 1271 (Colo. 2002). “If the defendant's contacts with

the state are strong enough, the state may assert jurisdiction over the defendant on any matter.”

Doe, 974 F.2d at 146.

       PNCB has admitted it actively and continuously administers its CNCP-AC Exam at test

sites in Colorado to nursing candidates that reside in Colorado. See, ¶¶3,4,19, and 35(a)-(i) of

PNCB Complaint from Underlying Action, APP.019 to Defendant PNCB’s Motion to Dismiss.

This is not a situation where PNCB has a passive public website that operates in every state. See

ALS Scan, Inc. v. Digital Service Consultants, Inc., 293 F.3d 707, 714 (4th Cir. 2002) (describing

standard for finding personal jurisdiction over internet or electronic activity) 1 (cited by Schader v.



1
 “A State may, consistent with due process, exercise judicial power over a person outside of the
State when that person (1) directs electronic activity into the State, (2) with the manifested intent
of engaging in business or other interactions within the State, and (3) that activity creates, in a
person within the State, a potential cause of action cognizable in the State's courts. Under this
standard, a person who simply places information on the Internet does not subject himself to
                                                                                                     6
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 7 of 14




Biddinger, 633 F.3d 1235 (10th Cir. 2011)). Rather, PNCB takes specific actions within the State

of Colorado to administer its CNCP-AC Exam, as admitted in its Complaint in the Underlying

Action. PNCB also directly solicits nursing candidates from Colorado to its website to register for

its CNCP-AC Exam. PNCB performs activities in Colorado to provide the test site with trained

personnel, to provide audio and video surveillance, and actively monitors the test sites. All of the

contacts, considered in their totality and not in isolation confer jurisdiction. Rome v. Keyes, 2017

COA 84.

       In summary, PNCB has had continuous and systematic business contact with the residents

of Colorado, subjecting it to general personal jurisdiction in this district. See, C.R.S. §13-1-

124(1)(a).

B.     This Court has specific jurisdiction over PNCB due to its minimum contacts

       purposefully directed at residents of Colorado in providing and administering its

       CNCP-AC Exams to Colorado nursing candidates.

       Specific jurisdiction is proper where an out-of-state defendant’s contacts with the forum

state are purposefully directed at the residents of the forum state and are related to the cause of

action. Keefe, 40 P.3d at 1271 The minimum contacts inquiry for specific jurisdiction is a two-

part test assessing, (1) whether the defendant purposefully availed itself of the privilege of

conducting business in the forum state, and (2), whether the litigation arises out of' the defendant's

forum-related contacts. Rome, 2017 COA 84, *14; Burger King, 471 U.S. at 475.




jurisdiction in each State into which the electronic signal is transmitted and received. Such
passive Internet activity does not generally include directing electronic activity into the State
with the manifested intent of engaging business or other interactions in the State thus creating in
a person within the State a potential cause of action cognizable in courts located in the State.”
ALS Scan, Inc., 293 F.3d at 714.
                                                                                                    7
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 8 of 14




       As to the first prong, PNCB has purposefully solicited registrations and administered its

CNCP-AC Exams to residents of Colorado. By actively administering its Exam to residents of

Colorado, PNCB has purposefully availed itself of the privilege of conducting business in

Colorado. “The Supreme Court has made clear that when a defendant has deliberately created

‘continuing obligations’ between himself and residents of the forum, he has manifestly availed

himself of the privilege of conducting business there.” Keefe, 40 P.3d at 1271; Burger King, 471

U.S. 475-76. PNCB delivers its product, the CBCP-AC Exam into the stream of commerce of

Colorado with the expectation that Colorado nursing candidates will register for the Exam, take

the Exam, and use their passing Exam results to become licensed Acute Care Pediatric Nurse

Practitioner. Placing their Exam into the stream of commerce directed at Colorado subjects PNCB

to personal jurisdiction in Colorado. Watson v. Dillon Co., Inc., 615 F. Supp. 2d 1221 (D. Colo.

2007); World-Wide Volkswagen Corp, 444 U.S. at 297.

       As to the second prong, this declaratory judgment action arises out of PNCB’s development

and administration of its CNCP-AC Exam in Colorado and nationwide. Here, PNCB is claiming

injury for an alleged data breach and misappropriation of test exam questions for its CNCP-AC

Exam that was administered in Colorado. PNCB withdrew its Exam from Colorado testing centers

after learning of this alleged data breach. This alleged data breach is at issue in this declaratory

judgment action.

       This action seeks a declaration as to American Family’s duties under its insurance policy

issued to Melnic to defend and/or indemnify for PNCB’s claims. “Specific jurisdiction is premised

on something of a quid pro quo: in exchange for ‘benefitting’ from some purposive conduct

directed at the forum state, a party is deemed to consent to the exercise of jurisdiction for claims




                                                                                                  8
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 9 of 14




related to those contacts.” Dudnikov, 514 F.3d at 1078. Asserting personal jurisdiction over PNSB

in this district comports with fair play and substantial justice. Int’l Shoe Co., 326 U.S. at 320.

       To examine whether exercising personal jurisdiction would offend traditional notions of

fair play and substantial justice, the court should look at such factors as (1) the burden on the

defendant; (2) the forum state's interest in resolving the dispute; (3) the plaintiff's interest in

receiving convenient and effective relief; (4) the interstate judicial system's interest in obtaining

the most efficient resolution of controversies; and (5) the shared interest of the several states in

furthering fundamental substantive social policies. Watson v. Dillon Co., Inc., 615 F. Supp. 2d

1221 (D. Colo. 2009).

       The burden on the defendant PNSB is minimal since it is a corporation that is involved in

test administration in forty-six states nationally, it likely already has procedures in place for

retention of Colorado counsel and travel to Colorado.

       The insurance policy at issue was formed in Colorado and insures a Colorado corporation,

Melnic. “An insurance policy is a contract which should be interpreted consistently with the well

settled principles of contractual interpretation.” Compass Ins. Co. v. City of Littleton, 984 P.2d

606, 613 (Colo. 1999). The U.S. District of Colorado has a considerable interest in resolving a

dispute regarding the interpretation of a contract entered in Colorado that insures an entity

incorporated in Colorado. Application of Colorado law in this matter is necessary, and any

subsequent appeal would be more appropriate through the Tenth Circuit.

       Plaintiff American Family has a significant interest in receiving convenient and effect relief

from the U.S. District Court of Colorado in making a determination as to the interpretation of its

policy entered and issued in Colorado. Further, Plaintiff has a strong interest in having all the

defendants in a single lawsuit rather than pursuing piecemeal litigation. In addition, since the



                                                                                                     9
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 10 of 14




 insurance contract was written in Colorado, it is somewhat nonsensical for PNCB to argue that the

 proper venue to determine its rights as a third-party beneficiary of that contract is properly in

 Maryland.

        The interstate judicial systems’ interest in efficient resolution of controversies is served by

 allowing this declaratory judgment action to proceed against all defendants in the U.S. District

 Court of Colorado, since a single lawsuit is more efficient than piecemeal litigation. In making its

 jurisdictional determination, the Court cannot isolate each individual contact when assessing

 whether the Plaintiff has raised a reasonable inference of jurisdiction over defendant PNCB.

 Instead, the Court must consider the contacts in their totality. Rome v. Reyes, 2017 COA 84

 (Activities of sale of unregistered securities and unlicensed sales representative activity affecting

 the Colorado investment market was sufficient minimum contacts to establish specific jurisdiction).

 The most important defendant is the insured under the policy. It has the most to lose; it has a vested

 interest in obtaining a favorable ruling; and as a Colorado corporation, jurisdiction is most proper

 in Colorado. Further, jurisdiction in Colorado is appropriate in Colorado as the insurance policy is

 to be interpreted under Colorado law.

        The shared states interest in a single lawsuit furthers the notions of fair play and substantial

 justice. Justice is not served by fragmenting this litigation. For example, a Maryland court is not

 as well-equipped to interpret a Colorado insurance policy’s terms insuring a Colorado resident.

        Plaintiff has established prima facie evidence of PNCB’s sufficient minimum contacts with

 Colorado to establish in personam jurisdiction. In fact, Plaintiff has relied primarily on admissions

 of PNCB set forth in its Complaint in the underlying action and attached as an Appendix to its

 Motion to Dismiss.




                                                                                                     10
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 11 of 14




        The two cases that Defendant PNCB cites from the Southern District of West Virginia and

 the District of Maryland are distinguishable and not controlling law. In United Financial Casualty

 Company v. Newsom, No. 5:10-CV-00118, 2010 WL 4929123 (S.D. W.Va. Nov. 30, 2010) the

 defendant was an individual who lived in Texas and was injured in Texas. The defendant had no

 contact whatsoever with West Virginia and therefore the District Court of West Virginia could not

 exercise personal jurisdiction over that individual. Id. at *9. That is not the case here where PNCB

 is a national corporation who registers residents of Colorado through its website and specifically

 administers its Exams within the State of Colorado.

        The case of Transcontinental Ins. V. Eastern Steel Constructors, Inc., No. CCB 07-2243,

 2008 WL 24665588 (D. Md. June 10, 2008) involved a personal injury lawsuit that arose out of a

 physical injury that occurred during a bridge construction project in West Virginia. The

 subcontract was entered into in Maryland. However, the subcontract specifically provided that the

 laws of the state where the project was located would govern the contract and that suits brought to

 enforce the contract shall be brought in that state, or West Virginia. Id. at 2. The District Court

 of Maryland, in denying personal jurisdiction and transferring the case to West Virginia,

 determined that the only contact with Maryland was the signing the subcontract and that was

 insufficient to establish minimum contacts. Id. That is not the case here.

        Finally, PNCB is arguing out of both sides of its mouth, since in ¶9 its Complaint from the

 Underlying Action, PNCB asserts that the U.S. District Court of Texas may exercise personal

 jurisdiction over Colorado corporation Melnic for the same transactions at issue here. Specifically,

 in support of its claim that Colorado corporation [Melnic] is subject to personal jurisdiction in the

 U.S. District Court of Texas, PNCB alleged:

        “Melnic has purposefully availed itself of the benefits and protections of Texas in
        this District. Specifically, Melnic conducts its commercial test preparation business

                                                                                                   11
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 12 of 14




         in Dallas County, Texas, and solicits individuals working or living in Dallas County,
         Texas, to purchase its test preparation services, and collaborates in the promotion
         and production of live, in-person test preparation courses in Dallas County.”

       ¶9 of Complaint from Underlying Action, APP.007-008 of Defendant’s Motion to
 Dismiss.

         Both PNCB and Melnic provide their exam services nationally. PNCB cannot assert that

 Texas has personal jurisdiction over Colorado corporation Melnic for its exam study materials that

 residents of Texas and Colorado use to study and simultaneously argue that Colorado does not have

 personal jurisdiction over itself for its exam materials and administration that residents of Texas

 and Colorado use to become licensed practitioners. The minimum contacts are present.

                                          V.      CONCLUSION

         PNCB has had continuous and systematic business contact with the residents of Colorado,

 subjecting it to general personal jurisdiction in this district. At the very least, PNCB’s active

 administration of its CNCP-AC Exam to residents of Colorado for their licensure establishes that it

 has purposely availed itself of the privilege of conducting business in Colorado. This declaratory

 judgment action seeks a declaration of the American Family’s duties and obligations under the

 Colorado insurance policy related to the claims of data breach and copyright infringement for

 misappropriated exam questions from PNCB’s CNCP-AC Exam, that is administered in Colorado.

 Personal jurisdiction over PNCB is proper in this district and comports with notions of fair play and

 substantial justice.

         WHEREFORE, Plaintiff American Family Mutual Insurance Company requests this Court

 deny PNCB’s Motion to Dismiss and find personal jurisdiction is proper over Defendant PNCB,

 and for any further relief as the Court deems proper.


 Dated this 20th day of December, 2019.



                                                                                                   12
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 13 of 14




                              s/ Jeffrey C. Ruebel__________
                             Jeffrey Clay Ruebel
                             Julia L. Morgenthau
                             Ruebel & Quillen, LLC
                             8461 Turnpike Drive, Suite 206
                             Westminster, CO 80031
                             Telephone: 888-989-1777
                             Fax: 303-362-5724
                             Email: Jeffrey@rq-law.com
                             Email: Julia@rq-law.com
                             Counsel for Plaintiff American Family Mutual Insurance
                             Company




                                                                                      13
Case 1:19-cv-02735-LTB Document 35 Filed 12/20/19 USDC Colorado Page 14 of 14




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on December 20, 2019 a true and correct copy of the
 above and foregoing was served upon the counsel listed below through electronic filing on the date
 indicated.


   Christopher Bailey Trowbridge
   Bell Nunnally & Martin LLP
   2323 Ross Avenue
   Suite 1900
   Dallas, TX 75201-2721
   214-740-1400
   214-740-1499 (fax)
   Counsel for Defendant Pediatric Nursing Certification Board




   Marc Jacob Weinstein
   Marc J. Weinstein PLLC
   41 University Drive
   Suite 400
   Newtown, PA 18940
   215-847-3319
   Counsel for Defendant Pediatric Nursing Certification Board

                                                     s/ Susan Pensiero
                                                     Susan Pensiero
                                                     Paralegal for Plaintiff American Family
                                                     Mutual Insurance Company




                                                                                                14
